19 N.Y.3d 832 (2012)
968 N.E.2d 998
945 N.Y.S.2d 642
2012 NY Slip Op 71694
In the Matter of PETER J. GALASSO (Admitted as PETER JOHN GALASSO), an Attorney, Appellant.
GRIEVANCE COMMITTEE FOR THE NINTH JUDICIAL DISTRICT, Respondent
Motion No: 2012-384.
Court of Appeals of New York.
Submitted April 16, 2012.
Decided May 1, 2012.
Motion by the Nassau County Bar Association for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein granted, three copies of the brief to be served and 19 copies filed within 30 days.